Citation Nr: 0311659	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-16 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected left great toe arthritis; left foot 
disability, status post surgery of the left foot at the first 
metatarsophalangeal joint; X-ray evidence of moderate 
cartilage loss and arthritic changes.

(The issue of entitlement to service connection for a 
psychiatric disability and the issue of entitlement to 
entitlement to an evaluation in excess of 60 percent for 
hypothyroidism and Graves disease with sleep disorder, leg 
cramps, and digestive condition, to include whether a 
separate rating is warranted for a sleep disorder, will be 
the subjects of a later decision.)

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

A December 2001 rating decision of the Department of veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (the RO) 
granted the veteran's claim of entitlement to service 
connection for arthritis of the left great toe, claimed as 
secondary to her service-connected pes planus.  A 10 percent 
disability rating was assigned.  In January 2003, the RO 
redenominated the service-connected disability as left great 
toe arthritis; left foot disability, status post surgery of 
the left foot at the first metatarsophalangeal joint; X-ray 
evidence of moderate cartilage loss and arthritic changes 
(hereinafter referred to as left foot disability).  A 20 
percent disability rating was assigned.  The veteran timely 
appealed the evaluation assigned for her service-connected 
left foot disability.

Other issues

Issues which have been resolved on appeal

In September 2002 the Board of Veterans' Appeals (the Board) 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
multiple disabilities; denied entitlement to service 
connection for a number of other disabilities, denied 
increased evaluations for right eye disability and 
fibrocystic breast disease, and granted the veteran's claim 
of entitlement to service connection for genital herpes.  
Those issues have thus been the subjects of a final Board 
decision and will be discussed no further herein.  See 
38 C.F.R. § 20.1100 (2002). 

Additional development/deferred action

The veteran has appealed two other issues: entitlement to 
service connection for a psychiatric disability and 
entitlement to a disability rating in excess of 60 percent 
for hypothyroidism and Graves disease with sleep disorder, 
leg cramps, and digestive condition, to include whether a 
separate rating is warranted for a sleep disorder.

A March 2001 rating decision granted entitlement to service 
connection for hypothyroidism, Graves Disease, and assigned a 
10 percent evaluation effective September 9, 1999.  A 
December 2001 rating decision granted an evaluation of 
30 percent for service-connected hypothyroidism; Graves 
disease with sleep disorder and digestive condition effective 
September 9, 1999.  The veteran timely appealed the 
evaluation assigned her service-connected hypothyroidism 
disability.  An October 2002 Decision Review Officer's 
decision granted a 60 percent evaluation for hypothyroidism 
and Graves disease with sleep disorder, leg cramps, and 
digestive condition.  

Among the issues on appeal is entitlement to service 
connection for a psychiatric disability (claimed as 
depression, frustration, irritability and anxiety).  
Additional development was undertaken by the Board with 
respect to the issue of entitlement to service connection for 
psychiatric disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2)].  A VA psychiatric examination was completed in 
December 2002.  In January 2003, notice of this development 
was provided to the veteran by the Board, as required by Rule 
of Practice 903 (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) 
[codified at 38 C.F.R. § 20.903.].  The veteran indicated in  
February 2003 that she had no further evidence or argument to 
present.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a psychiatric 
disability and entitlement to an evaluation in excess of 60 
percent for hypothyroidism and Graves disease with sleep 
disorder, leg cramps, and digestive condition, to include 
whether a separate rating is warranted for a sleep disorder.  
Such additional evidence is deemed to be necessary in part 
because the medical and other evidence which is currently of 
record does not make it clear whether the veteran's 
psychiatric symptomatology is part and parcel of her service-
connected hypothyroidism and should be rated as such, see 
38 C.F.R. § 4.119, Diagnostic Code 7903, or whether such 
symptoms constitute a separate disability and if so whether 
such is related to her military service.  When such 
development is completed, the Board will provide such notice 
of the development as is required by 38 C.F.R. § 20.903.  
After giving such notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing those remaining two issues.


FINDING OF FACT

The veteran's service-connected left foot disability causes 
no more than moderately severe impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected left foot disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5284 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an evaluation in excess of 20 percent 
for her service-connected left foot disability. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was sent a letter by VA in April 
2001 notifying her of the changes brought about by the VCAA, 
including VA's duty to obtain pertinent evidence in the 
government's possession and to help her obtain other 
pertinent evidence.  The veteran was provided with the 
appropriate law and regulations and informed of the kinds of 
evidence which would support her increased rating claim in 
the February 2003 Statement of the Case, which also included 
the newly enacted regulations under the VCAA.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are VA 
and private examination and treatment reports on file, 
including the report of a physical examination in November 
2002.  These will be described below.   

The Board concludes that all available evidence which is 
pertinent to the claim has been obtained.  Neither the 
veteran nor her representative has pointed to any additional 
information that needs to be added to the VA claim folder.  
The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The veteran is currently assigned a 20 percent evaluation for 
her service-connected left foot disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5284 (2002) [foot injury].  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. 
§ 4.71a, Code 5003 (2002).  

The criteria set forth under Diagnostic Code 5003 allow for a 
rating of 10 percent for each major joint or group of minor 
joints affected by limitation of motion, if this limitation 
is not otherwise compensable under the pertinent rating 
criteria.  In this regard, painful motion with joint 
pathology is considered productive of disability, entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2002).  The interphalangeal, metatarsal, and 
tarsal joints of the lower extremities are considered groups 
of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2002). 

Diagnostic Code 5284 provides a 10 percent evaluation for 
moderate foot injury; a 20 percent evaluation is assignable 
for moderately severe foot injury; and a 30 percent 
evaluation for severe foot injury.  A 40 percent evaluation 
for foot injury may be assigned if there is loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 and Note 
(2002).

In this regard, the Board notes that the terms "moderately 
severe" and "severe" 
as used in Diagnostic Code 5284 is not defined by regulation.  
Nevertheless, the overall regulatory scheme relating to the 
feet and toes contemplates 20 percent ratings in cases where 
demonstrated symptomatology includes such difficulties as 
dorsiflexion of all toes unilaterally and marked tenderness 
under the metatarsal heads.  See Diagnostic Code 5278 (no 
more than 10 percent is warranted even if the great toe is 
dorsiflexed).  

The remaining diagnostic codes pertaining to the foot that 
provide a rating in excess of 20 percent involve flat foot, 
for which the veteran is separately service-connected; pes 
cavus and malunion or nonunion of the tarsal or metatarsal 
bones, none of which is present in this case.  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records reveal that she 
complained on her discharge medical history report in August 
1991 of foot trouble.

Outpatient records for October 1999 reveal a diagnosis of 
ankle/foot pain.
VA treatment records dated in February 2000 reveal that the 
veteran underwent decompressional osteotomy of the first 
metatarsal head for hallux limitus.

According to a VA examiner in April 2001, there was a 
surgical scar on the left great toe with some tenderness over 
the scar.  The veteran said that she had occasional pain when 
ambulating and wore a special insert in her shoe.  She 
appeared to have mild pes planus; there was no increased 
tightness of the Achilles tendon.  It was concluded that the 
veteran's arthritis of the left great toe was as likely as 
not aggravated secondary to her service-connected pes planus.  
VA treatment records reveal that the veteran had a screw 
removed from her left foot in November 2001.  

As was noted in the Introduction, a December 2001 RO rating 
decision granted entitlement to service connection for 
arthritis of the left great toe secondary to service-
connected pes planus, and assigned a 10 percent evaluation 
effective March 21, 2000.  

When seen in a VA podiatry clinic in January 2002, the 
veteran said that she was doing well except for some mild 
tenderness in the left foot.  Sometimes it felt like the toe 
was going to fall off.  There was no redness, drainage, 
swelling, or warmth in the foot.  X-rays of the left foot in 
March 2002 showed removal of two bone screws with residual 
tract in the head of the first metatarsal remaining; bone 
substance was intact and there was no abnormality.  Minimal 
degenerative disease was seen at the metatarsophalangeal 
joint of the great toe.  The impressions were removal of two 
bone screws, no evidence of recurrent hallux vulgus, and 
minimal to moderate degenerative joint disease at the 
metatarsophalangeal joint.  

On VA podiatry evaluation in September 2002, the veteran said 
that there was less pain and swelling in her left foot than 
before the surgery but that she did not have any more motion 
than before the surgery.  She noted pain in the left great 
toe after prolonged walking and standing.  After X-rays of 
the left foot were taken in September 2002, the impressions 
were mild pes planus deformity, elevation of the first 
metatarsal head, healed osteotomy distal first metatarsal, 
and moderate cartilage loss at the first metatarsal 
phalangeal joint unchanged from the previous examination.  

On VA foot examination in November 2002, the veteran 
complained of burning and pain in the first 
metatarsophalangeal joint and a tightness across the foot in 
that area, which usually started about one minute after she 
began to walk.  The pain was considered a 5 (on a scale of 1-
10, with 10 being the worst).  The pain came with activity.  
She wore flat shoes.  She had not missed any time from work 
due to her foot condition.  On physical examination, the 
veteran had a normal gait.  There was no callus formation or 
ulcers on her left foot.  There was no pain, swelling, 
redness, or tenderness in the area of her left foot surgery.  
Mild pes planus was noted.  

The impressions on X-ray examination of the left foot in 
November 2002 were post-surgical changes of the left first 
metatarsal healed well with faintly visualized alteration of 
the trabecular lines, and mild arthritic changes at the first 
left metatarsophalangeal joint.  The findings were considered 
stable when compared with the study in September 2002.  The 
overall examination diagnoses were mild pes planus, and 
status post surgery of the left foot at the first 
metatarsophalangeal joint.

A January 2003 rating decision granted a 20 percent 
evaluation for service-connected left foot disability, 
effective March 21, 2000, based on reasonable doubt and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), because the 
disability was shown to interfere with daily activities due 
to pain. 

Analysis

The veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for her service-connected left 
foot disability.  As discussed above, the disability is rated 
20 percent disabling under Diagnostic Code 5284, which is 
indicative of moderately severe disability.  In order for a 
30 percent rating to be assigned for the disability, there 
would need to be evidence of severe impairment of the foot 
under Diagnostic Code 5284.    

The Board observes that recent medical examinations, in 
September 2002 and in November 2002, have identified among 
the veteran's foot problems mild bilateral pes planus.  As 
noted elsewhere in this decision, service connection is in 
effect for bilateral pes planus, and a 10 percent disability 
rating has been assigned.  To rate symptomatology 
attributable to pes planus as part of the left foot 
disability here under consideration would constitute 
prohibited pyramiding.  See 38 C.F.R. § 4.14 (2002).  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].  

The Board has carefully reviewed the evidence of record.  To 
sum up the salient evidence, the veteran indicated on VA 
evaluation in April 2001 that she had only occasional pain 
when ambulating.  When seen in a VA podiatry clinic in 
January 2002, the veteran said that she was doing well except 
for some mild tenderness.  There was no redness, drainage, 
swelling, or warmth in the foot.  X-rays of the left foot in 
March 2002 revealed minimal to moderate degenerative joint 
disease at the metatarsophalangeal joint.  It was noted on VA 
foot examination in November 2002 that the veteran had not 
missed any time from work due to her foot condition.  On 
physical examination in November 2002, the veteran had a 
normal gait.  There was no callus formation, ulcers, pain, 
swelling, redness, or tenderness in the area of her left foot 
surgery.  The findings were of mild pes planus and mild 
arthritic changes at the first left metatarsophalangeal 
joint.  

The medical evidence makes it clear that with the exception 
of mild pes planus, which as discussed above may not be 
considered, the veteran's left foot disability involves 
symptomatology associated with mild or minimal to moderate 
arthritic changes, described as "mild" tenderness. 

It should also be noted that use of descriptive terminology 
such as "mild" or "minimal to moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue. All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a) (West 2002); 
38  C.F.R. §§ 4.2, 4.6 (2002).  However, the Board places 
great weight on the observations of trained medical 
professionals charged with evaluating the severity of the 
veteran's disability.  In addition, these descriptions of the 
veteran's disability appears to be consistent with clinical 
findings which are pertinently negative with the exception of 
post-surgical arthritic changes.      

Since the above symptomatology is clearly no more than 
moderately severe, the disability picture for the veteran's 
service-connected left foot does not more nearly approximate 
the criteria for an evaluation in excess of 20 percent.  
38 C.F.R. § 4.7 (2002).  

DeLuca considerations

Because the disability rating for the veteran's service-
connected left foot disability is rated under a code that can 
include limitation of motion, the Board has reviewed the 
evidence in order to determine whether the veteran's left 
foot disability could be assigned a higher disability rating 
under 38 C.F.R. §§ 4.40 and 4.45.  

As previously noted, the RO in its January 2003 rating 
decision granted the veteran a higher evaluation of 20 
percent for her left foot disability based on reasonable 
doubt and the Court's decision in DeLuca.  Thus, the 
veteran's complaints of functional loss due to pain were 
recognized and she has already been given a higher evaluation 
for her service-connected left foot disability under DeLuca.  
Nonetheless, the Board is obligated to determine whether 
additional disability may be assigned under the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2002).

The medical records have been carefully reviewed.  There is 
no evidence showing significant functional impairment due to 
pain associated with the veteran's service-connected left 
foot disability.  Indeed, the objective medical evidence of 
record makes it clear that there is little or no functional 
loss, and there is no demonstrated additional  fatigue, loss 
of motion, weakness, incoordination and the like which would 
allow for the assignment of a higher disability rating.  In 
particular, the November 2002 VA examination report found no 
such symptomatology.  The Board therefore concludes that the 
assignment of additional disability is not supported under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Fenderson considerations

Because this case involves the appeal of an initially-
assigned disability rating, Fenderson v. West, 12 Vet. App. 
119 (1999) applies.  Accordingly, in evaluating the veteran's 
service-connected left foot disability, the Board is 
obligated to consider the concept of "staging" assigned 
disability ratings, that is awarding separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

In this case, a 20 disability rating has been assigned since 
March 21, 2000, which is the date of the veteran's claim of 
entitlement to service connection for the left foot 
disability.  Cf. 38 C.F.R. § 3.400 (2002).

The medical evidence on file does not show the service-
connected left foot disability to be worse than 20 percent 
disabling at any time since March 21, 2000.  The Board notes 
that the veteran's foot surgery was in February 2000, prior 
to her claim, and that the foot disability appears to have 
stabilized since.    Accordingly, staged ratings are not for 
application.

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the 
February 2003 Statement of the Case, the RO cited to 38 
C.F.R. § 3.321(b)(1) in the pertinent law and regulations 
section of the issue on appeal.  Because the veteran has been 
given the regulations on the assignment of an extraschedular 
rating, the Board believes that it should address the 
possibility of the assignment of an extraschedular rating for 
the disability on appeal.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected left foot 
disability presents an unusual or exceptional disability 
picture.  There is no evidence of frequent hospitalizations 
or marked interference with employment.  Indeed, the veteran 
stated during the VA examination in November 2002 that she 
had not missed any work because of her left foot disability.  
The clinical evidence does not indicate that the disability 
picture for the service-connected left foot disability is in 
any way out of the ordinary.  Consequently, the Board finds 
that the disability is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards for the disability at issue.  The 
evidence of record does not establish that the veteran's 
service-connected left foot disability causes marked 
interference with employment.  There is also no indication 
that the veteran has been frequently hospitalized for the 
disability.  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for service-connected left foot disability.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  An increased disability rating 
is therefore not warranted.  The benefit sought on appeal is 
denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected left foot disability is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

